Citation Nr: 0837320	
Decision Date: 10/29/08    Archive Date: 11/05/08

DOCKET NO.  04-16 756	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
additional postoperative disability based on Department of 
Veterans Affairs (VA) right inguinal hernia repair surgical 
treatment in June 2000.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

A. Ishizawar, Associate Counsel



INTRODUCTION

The appellant is a veteran who served on active duty from 
November 1962 to November 1966.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from an April 
2003 rating decision of the Portland, Oregon VA Regional 
Office (RO).  In the appellant's April 2004 VA Form 9, 
substantive appeal, he requested a Travel Board hearing.  
Such hearing was scheduled in January 2007; the veteran 
failed to report.  In October 2007, the case was remanded for 
additional development.  


FINDINGS OF FACT

1. The veteran gave the necessary informed consent for his 
June 2000 VA hernia repair surgery.

2. It is not shown that any additional disability following 
the June 2000 right inguinal hernia repair surgery resulted 
from carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on VA's part, or was 
due to an event not reasonably foreseeable.


CONCLUSION OF LAW

The criteria for establishing entitlement to benefits under 
38 U.S.C.A. § 1151 for additional postoperative disability 
following right inguinal hernia repair surgical treatment by 
VA in June 2000 are not met.  38 U.S.C.A. §§ 1151, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.361, 17.32 (2007).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claim.  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant and his representative of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1) (including as amended effective May 
30, 2008; 73 Fed. Reg. 23353 (April 30, 2008)).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The veteran was not advised of VA's duties to notify and 
assist in the development of his claim prior its initial 
adjudication.  In October 2007, the Board remanded this case 
for proper VCAA notice.  A December 2007 letter explained the 
evidence necessary to substantiate the veteran's claim, the 
evidence VA was responsible for providing, and the evidence 
he was responsible for providing.  In compliance with 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), it 
also informed him of disability rating and effective date 
criteria.  The veteran has had ample opportunity to 
respond/supplement the record, and is not prejudiced by any 
technical notice deficiency (including in timing) that may 
have occurred earlier in the process.  The claim was 
readjudicated after all critical notice was issued, and 
development sought by the Board was completed.  See August 
2008 Supplemental Statement of the Case.  The veteran is not 
prejudiced by this process, and it is not alleged otherwise.  

Regarding VA's duty to assist, exhaustive development of the 
evidence in this case has been completed.  Copies of the 
veteran's June 2000 VA hospitalization records and post-
hospitalization treatment records were secured.  The RO 
arranged for a VA examination in April 2003.  The veteran has 
not identified any pertinent evidence that remains 
outstanding.  VA's duty to assist is met.  Accordingly, the 
Board will address the merits of the claim.

B.	Factual Background

The veteran contends he has additional disability from 
residuals of a right inguinal hernia repair as a result of VA 
surgery in June 2000.  The RO received his claim for 
compensation under 38 U.S.C.A. § 1151 in May 2002.

Historically, an April 2000 VA outpatient treatment record 
shows an assessment of right-sided inguinal pain.  A large 
inguinal hernia was noted on the right side, and a small 
inguinal hernia was noted on the left side.  The veteran 
complained of significant, right-sided inguinal pain that had 
been going on for several years.  It was suggested that he 
consult with general surgery for a bilateral inguinal 
herniorrhaphy.  In May 2000, the VA surgeon (who eventually 
performed the repair of the right inguinal hernia in June 
2000) confirmed the diagnosis of bilateral inguinal hernia, 
scheduled the surgery, and had the veteran execute an 
operative permit.  Specifically, in a standard Permit for 
Procedure or Treatment form, dated May 16, 2000, the VA 
surgeon who eventually performed the repair of the right 
inguinal hernia indicated that he had counseled veteran as to 
the nature of the proposed procedure and/or treatment, risks 
involved, and the expected results.  In the same form, the 
veteran acknowledged that he understood the proposed medical 
care plan, expected results, and risks involved.  The form 
was signed by the surgeon and the veteran, and was witnessed.  
A Documentation of Informed Consent Discussion was also 
completed, at that time, and signed by the veteran; it 
indicated that the veteran had decision-making capacity, and 
that the following were discussed with him: the treatment 
and/or procedure; the indications, risks, benefits, 
likelihood of success, potential problems related to 
recuperation, and alternative treatment options (including no 
treatment); the type of anesthesia, options for methods of 
administration, and possible complications of anesthesia; and 
the need to administer blood or blood components.  The 
veteran was afforded opportunity to ask questions, and his 
consent was given freely.
A June 7, 2000, pre-procedure assessment indicates that the 
veteran was to undergo repair of right inguinal hernia.  It 
was noted that informed consent for the surgery had been 
obtained, and that preoperation teaching had been done.  The 
veteran verbalized understanding of the procedure.

The June 7, 2000 VA operative report notes that a McVay 
repair with properitoneal Marlex mesh was performed to repair 
the veteran's right inguinal hernia.  It was noted that he 
tolerated the procedure well, and left the operating room in 
"satisfactory and stable condition."  A post-
procedure/discharge report from that same date, notes the 
veteran's discharge condition was satisfactory.  
Specifically, it was noted that after his operation, he was 
able to transfer from the gurney to a recliner without 
difficulty, dizziness, or lightheadedness.  He reported 
improved pain since receiving morphine sulfate in the 
operating room; his pain went from a 9/10 to 6/10.  By the 
time of his discharge, his pain was 4/10, and he was pretty 
comfortable when sitting or reclining in a recliner.

The veteran returned for staple removal/follow-up clinical 
evaluation six days later..  He had no complaints, was doing 
well, and was instructed to call in the fall to schedule 
repair of his left inguinal hernia.

In November 2000, the veteran returned to the VA to discuss 
repair of his left inguinal hernia.  The physician noted his 
complaints of continuous pain at the incision site of his 
right inguinal hernia repair, which was occasionally quite 
sharp; he explained that prolonged pain may be one of the 
complications of hernia surgery, as well as anesthesia risk, 
bleeding, infection problems, and recurrence.  The veteran 
indicated his understanding and elected to go ahead with the 
left inguinal hernia repair.  Repair of the left inguinal 
hernia occurred on December 21, 2000.  

In March and May 2002, the veteran was seen by VA for 
complaints of pain in his upper and lower right back with 
radiation to the right hip and leg, and of right groin pain 
ever since his hernia surgery.  

On April 2003 VA examination, the veteran complained of pain 
in the right groin area since before (and continuing after) 
his June 2000 surgery.  The pain was rated at a 5 or 6/10, 
and was described as constant, and aggravated by walking, 
leaning forward, bending, or any type of straining.  He was 
taking pain medication.  He stated he had his own landscaping 
business, but had to stop working in the business six years 
prior primarily due to his back and knee problems (But he 
indicated that even if his back and knees did not bother him, 
pain from his right inguinal hernia repair would still render 
him incapable of working.).  On physical examination, there 
was severe discomfort on palpation over the external ring of 
the right inguinal canal.  There was no evidence of a 
recurrent hernia.  Persistent right groin pain status post 
right inguinal herniorrhaphy was diagnosed; the pain was felt 
to be most likely due to nerve entrapment and scar tissue.  
The examiner opined that this disability was not due to 
carelessness, negligence, lack of skill, or error in 
judgment, and was an anticipated possible side effect of 
inguinal hernia repair.

In July 2003, a VA surgeon was consulted due to the veteran's 
chronic pain in the right groin area following right inguinal 
hernia repair.  Upon review of the June 2000 operative report 
and a long and detailed discussion with the veteran, the 
surgeon noted the veteran's complaints of pain existed prior 
to the surgery and were worse since.  The veteran indicated 
his pain was not alleviated by any particular factor, and was 
constant and sharp; he rated it as 6/10.  His past medical 
history was reviewed, was found to be extensive, and included 
chronic back and knee pain.  He was on multiple medications 
for pain.  A physical examination of the veteran was normal.  
The surgeon's impression was that the veteran had chronic 
right groin pain following mesh hernia repair, and that this 
was a known and complex complication.  The etiology was 
uncertain and could be related to several possible factors, 
such as: ilioinguinal, iliohypogastric or genito-femoral 
neuralgia, mesh reaction, periosteal pain, radiculopathy, 
musculoskeletal source, scar tissue, chronic pain elsewhere, 
or psychological factors, fictitious in some cases.  In his 
experience, these conditions were, at best, difficult to 
treat and spontaneous improvement appeared unlikely at three 
years post-operation.  It was noted that some patients 
improved with treatment options, but a fair amount did not 
and had chronic unresolved pain.  The surgeon had a long 
discussion with the veteran about this, and noted the veteran 
understood.

A March 2005 VA outpatient record notes that the veteran 
developed localized right inguinal pain after hernia repair, 
and that this continued and had not changed.
A March 2005 letter from Dr. D.L.R. at the Oregon Medical 
Group notes the veteran's history of a left [sic] 
herniorrhaphy in June 2000, following which he continued to 
have severe pain in the right groin.  The veteran related 
that he was told initially that it would clear up within a 
year, but it had not.  He stated that his VA physicians 
determined that his pain was probably due to nerve damage and 
neuropathy secondary to the surgery; he advised Dr. D.L.R. 
that he was not informed that he could have severe, chronic 
pain as a result of his surgery.  Dr. D.L.R. stated, "[I]f 
[the veteran's] history is correct the patient had no way of 
predicting this.  If in the consent process it was not 
explained to Mr. Tucker that severe pain was a consequence of 
his June 2000, left [sic] herniorrhaphy, he may be reasonably 
entitled to disability compensation according to VA rules and 
regulations governing the consent process and unexpected 
outcome."

In the veteran's April 2004 VA Form 9, substantive appeal, he 
argues that the severe pain resulting from his right inguinal 
hernia repair was not an anticipated, possible side effect of 
the surgery and that had he anticipated the pain, he would 
not have had the surgery.

C.	Legal Criteria and Analysis

When a veteran suffers additional disability or death as the 
result of training, hospital care, medical or surgical 
treatment, or an examination by VA, disability compensation 
shall be awarded in the same manner as if such additional 
disability or death were service-connected.  38 U.S.C.A. 
§ 1151; 38 C.F.R. §  3.361.  

For claims filed on or after October 1, 1997, as in this 
case, the veteran must show that the VA treatment in question 
resulted in additional disability and that the proximate 
cause of the disability was carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on VA's part in furnishing the medical or surgical treatment, 
or that the proximate cause of additional disability was a 
event which was not reasonably foreseeable.  See VAOPGCPREC 
40-97; 38 U.S.C.A. § 1151.  

To determine whether additional disability exists, VA 
compares the veteran's physical condition immediately prior 
to the surgery upon which the claim for benefits is based 
with the physical condition after the surgery.  38 C.F.R. 
§ 3.361(b).

To establish that carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing hospital care, medical or surgical 
treatment, or examination proximately caused a veteran's 
additional disability or death, it must be shown that the 
hospital care, medical or surgical treatment, or examination 
caused the veteran's additional disability or death, and VA 
failed to exercise the degree of care that would be expected 
of a reasonable health care provider; or VA furnished the 
hospital care, medical or surgical treatment, or examination 
without the veteran's or, in appropriate cases, the veteran's 
representative's informed consent.  To determine whether 
there was informed consent, VA will consider whether the 
health care providers substantially complied with the 
requirements of 38 C.F.R. § 17.32.  Minor deviations from the 
requirements of 38 C.F.R. § 17.32 that are immaterial under 
the circumstances of a case will not defeat a finding of 
informed consent.  Consent may be express (i.e., given orally 
or in writing) or implied under the circumstances specified 
in 38 C.F.R. § 17.32(b), as in emergency situations.  
38 C.F.R. § 3.361(d)(1)(ii).

Under 38 C.F.R. § 17.32(c), "informed consent" is the 
freely given consent that follows a careful explanation by 
the practitioner to the patient or the patient's surrogate of 
the proposed diagnostic or therapeutic procedure or course of 
treatment.  The practitioner who has primary responsibility 
for the patient or who will perform the particular procedure 
or provide the treatment, must explain in language 
understandable to the patient or surrogate, the nature of the 
proposed procedure or treatment; the expected benefits; 
reasonably foreseeable associated risks, complications or 
side effects; reasonable and available alternatives, and 
anticipated results if nothing is done.  The patient or 
surrogate must be given the opportunity to ask questions, to 
indicate comprehension of the information provided, and to 
grant permission freely without coercion.  The practitioner 
must advise the patient or surrogate if the proposed 
treatment is novel or unorthodox.  The patient or surrogate 
may withhold or revoke his or her consent at any time.  In 
addition, the informed consent process must be appropriately 
documented in the medical record.  Signature consent is 
required for all diagnostic and therapeutic treatments or 
procedures that: [a listing follows to include require use of 
sedation, require anesthesia, produce discomfort, have risk 
or complications, etc.].  38 C.F.R. § 17.32(d)(1).

Further provisions delineate the additional requirement that 
the signature of consent be witnessed, filed in the patient's 
medical records, and will be valid for a period of 30 
calendar days.  38 C.F.R. § 17.32(d)(2).  

The veteran essentially alleges that he is entitled to 
benefits under 38 U.S.C.A. § 1151 because he has additional 
disability following the repair of his right inguinal hernia 
at a VA facility in June 2000.  To establish entitlement to 
benefits under 38 U.S.C.A. § 1151, he must show each of the 
following: the disability or additional disability claimed; 
VA treatment; a nexus between the additional disability and 
the VA treatment; and that the proximate cause of the 
additional disability was some element of fault on the part 
of VA (including failure to obtain informed consent), or was 
an event not reasonably foreseeable.

The record does reflect that the veteran has additional 
disability following his right inguinal hernia repair at a VA 
facility in June 2000.  It is clearly shown that he has had 
more severe chronic right groin pain following this surgical 
procedure.  The April 2003 VA examiner opined that the 
veteran's pain was likely due to nerve entrapment and scar 
tissue.  In July 2003, a VA surgeon stated that the etiology 
of the veteran's pain was uncertain, but may relate to 
several factors, such as: ilioinguinal, iliohypogastric or 
genito-femoral neuralgia, mesh reaction, periosteal pain, 
radiculopathy, musculoskeletal source, scar tissue, chronic 
pain elsewhere, or psychological factors, fictitious in some 
cases.  Consequently, the first three requirements outlined 
above, VA treatment, additional disability, and nexus between 
the additional disability and the VA treatment are satisfied.

What remains to be shown for the veteran to establish 
entitlement to the benefit he seeks is that some element of 
fault on the part of VA was the proximate cause of the 
additional disability, or that the additional disability was 
due to an event not reasonably foreseeable.  There is no 
indication in the competent (medical) evidence of record that 
VA carelessness, negligence, lack of proper skill, or error 
in judgment, was in any way a factor in causing the veteran's 
additional disability.  On April 2003 VA examination (the 
only competent (medical) evidence addressing this matter), 
the examiner specifically opined that the additional 
disability of persistent right groin pain was not due to 
carelessness, negligence, lack of skill, or error in 
judgment.  The veteran has presented no evidence to the 
contrary.  The standard of medical care provided is 
essentially a medical question, and, because he is a 
layperson, the veteran's own opinion that there may have been 
some fault on the part of VA is not competent evidence in the 
matter.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Notably, neither the veteran nor his representative points to 
any specific instance of carelessness, negligence, lack of 
skill, or error in judgment in the treatment VA provided the 
veteran.

The next factor for consideration is whether the groin pain 
due to nerve entrapment (or some other etiology) was an event 
not reasonably foreseeable.  The evidence is clear that groin 
pain was foreseeable/a known risk of which the veteran was 
made aware.  The April 2003 VA examiner indicated that the 
disability related to the veteran's right inguinal hernia 
repair was an anticipated possible side effect of the 
surgery.  In July 2003, a VA surgeon also reviewed the 
veteran's June 2000 operative report and, after assessing 
chronic right groin pain following mesh hernia repair, 
stated, "This is a known and complex complication."  
Notably, even the physician who gave a statement on behalf of 
the veteran (in March 2005) appears to have considered the 
post-surgery prolonged severe pain a known possible 
consequence of herniorrhaphy.  He opined that the veteran may 
be entitled to compensation "If in the consent process it 
was not explained to [the veteran] that severe pain was a 
possible consequence . . . "

The veteran's theory of entitlement in this matter is 
essentially premised on an allegation that he was not advised 
that severe pain could be a risk of the surgical procedure 
(and consequently his consent was uninformed).  However, the 
evidence shows, to the contrary, that he provided the 
required informed consent prior to the June 2000 surgery. On 
May 16, 2000, he signed a consent form after being advised by 
his surgeon as to the nature of the surgical procedure, 
alternative treatment options, the attendant risks involved, 
and the expected results.  The form was signed by the 
physician and the veteran, and was witnessed, as required by 
38 C.F.R. § 17.32(d)(2).  

The veteran specifically contends that he was not made aware 
that severe groin pain due to nerve entrapment (or some other 
etiology) was a possible risk factor of right inguinal hernia 
repair.  As noted above, a March 2005 letter from Dr. D.L.R. 
suggests that a failure to explain that severe pain was a 
possible consequence of the surgery might entitle the veteran 
to compensation.  However, the veteran's allegations in this 
appeal and his account to Dr. D.L.R. of what transpired when 
he was informed of the risks and possible consequences of the 
surgery in question (i.e., that he was not advised that 
severe pain was a possible risk) are unsupported by, and 
inconsistent with, documentary data in the claims file, and 
are self-serving.  The consent form executed by the veteran, 
signed by the treatment provider, and witnessed by a third 
party indicates he was advised of the risks involved.  Dr. 
D.L.R.'s statement has no probative value as it is an opinion 
based on assumptions premised on unsubstantiated accounts by 
the veteran.  Swann v. Brown, 5 Vet. App. 229, 233 (1993) 
(observing generally that a medical opinion premised upon an 
unsubstantiated account is of no probative value, and does 
not serve to verify the occurrences described).  Regarding 
the veteran's assertions that he would not have consented to 
the surgery if he had been aware that severe pain was a 
possible consequence of the procedure, it is noteworthy, 
incidentally, that when he consented to undergo a similar 
procedure for a left inguinal hernia, he was receiving 
treatment for severe pain following surgery on the right.

In summary, the preponderance of the evidence is against a 
finding that the veteran's additional disability following VA 
surgery in June 2000 was the result of some fault on the part 
of VA, was without informed consent, or was the result of an 
unforeseen event.  The criteria for establishing entitlement 
to the benefit sought are not met, and the claim must be 
denied.




ORDER

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
additional postoperative disability based on right inguinal 
hernia repair VA surgical treatment in June 2000 is denied.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


